TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-98-00052-CV


Robert Looney and Paula Looney, Appellants

v.


State Bar of Texas, et al., (1) Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. 97-07939, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING 



PER CURIAM

	Robert and Paula Looney brought suit for, among other causes, civil conspiracy
based on a disciplinary action taken against Robert Looney by the State Bar of Texas.  The
Looneys have attempted to appeal from an order that is not a final judgment.  In general, with
exceptions not applicable to this cause, an appeal may be prosecuted only from a final judgment 
that disposes of all issues and parties in a case.  See North E. Indep. Sch. Dist. v. Aldridge, 400
S.W.2d 893, 895 (Tex. 1966).  We will dismiss the appeal for want of jurisdiction.  See Tex. R.
App. P. 42.3(a).
	Appellees, defendants at the trial court, urged a plea in abatement against Paula
Looney's claims, asserting the pleadings failed to allege facts that would give Paula Looney
standing.  The trial court granted that plea with an opportunity to amend the pleadings.  The trial
court dismissed Mr. Robert Looney's claims in their entirety against various defendants in their
official capacities based on a plea to the jurisdiction raising sovereign immunity.
	The trial court granted special exceptions lodged by all defendants against the
pleadings of the civil conspiracy, civil assault, and libel claims brought by Robert Looney; then
dismissed those claims when he failed to amend his pleadings to answer the special exceptions by
the time set by the court.  The pleadings are rather convoluted; it is unclear whether the rulings
made as a result of the special exceptions dismissed all of Robert Looney's claims.  It is clear that
Paula Looney's claims have not yet been dismissed.  The trial court has signed no order
purporting to dispose of the cause.  The clerk's record shows no order severing Robert and Paula
Looney's claims.  Accordingly, there does not appear to be a final judgment disposing of all
claims and all parties from which an appeal can be properly prosecuted.  See Aldridge, 400
S.W.2d at 895; Cowan v. Moreno, 903 S.W.2d 119, 121 (Tex. App.--Austin 1995, no writ) (no
final judgment; appeal dismissed for want of jurisdiction).
	The parties were notified of this problem by letter dated February 17, 1998 and 
given the opportunity to tender any supplemental record containing documents which would show
that the judgment was final or tender any response showing how the judgment might be
appealable.  We  received no response. (2)
	We dismiss the appeal for want of jurisdiction.  Tex. R. App. P. 43(a).


Before Chief Justice Yeakel, Justices Aboussie and Jones

Appeal Dismissed for Want of Jurisdiction

Filed:  June 4, 1998

Do Not Publish
1.        Other appellees are:  Frank Douthitt, Steven Lee, Steven Moyick, Sherry Germany, Richard
Pena, the Honorable Virgil Mulanax, Roy Q. Minton, the Supreme Court of Texas, Chief Justice
Tom Phillips, Justice Raul Gonzales, Justice Nathan Hecht, Justice John Cornyn, Justice Craig
Enoch, Justice Rose Spector, Justice Priscilla Owen, Justice James Baker and Justice Greg Abbott. 
All individual appellees were sued in their individual and official capacities.
2.        We note that the clerk's record was checked out and signed for by Paula Looney on March
10, 1998.  A review of the record after its return shows that it has been disassembled and not
reassembled in page-number order, although it appears that none of the record is missing.


" ALINK="#ff0000" BGCOLOR="#c0c0c0">

TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-98-00052-CV


Robert Looney and Paula Looney, Appellants

v.


State Bar of Texas, et al., (1) Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. 97-07939, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING 



PER CURIAM

	Robert and Paula Looney brought suit for, among other causes, civil conspiracy
based on a disciplinary action taken against Robert Looney by the State Bar of Texas.  The
Looneys have attempted to appeal from an order that is not a final judgment.  In general, with
exceptions not applicable to this cause, an appeal may be prosecuted only from a final judgment 
that disposes of all issues and parties in a case.  See North E. Indep. Sch. Dist. v. Aldridge, 400
S.W.2d 893, 895 (Tex. 1966).  We will dismiss the appeal for want of jurisdiction.  See Tex. R.
App. P. 42.3(a).
	Appellees, defendants at the trial court, urged a plea in abatement against Paula
Looney's claims, asserting the pleadings failed to allege facts that would give Paula Looney
standing.  The trial court granted that plea with an opportunity to amend the pleadings.  The trial
court dismissed Mr. Robert Looney's claims in their entirety against various defendants in their
official capacities based on a plea to the jurisdiction raising sovereign immunity.
	The trial court granted special exceptions lodged by all defendants against the
pleadings of the civil conspiracy, civil assault, and libel claims brought by Robert Looney; then
dismissed those claims when he failed to amend his pleadings to answer the special exceptions by
the time set by the court.  The pleadings are rather convoluted; it is unclear whether the rulings
made as a result of the special exceptions dismissed all of Robert Looney's claims.  It is clear that
Paula Looney's claims have not yet been dismissed.  The trial court has signed no order
purporting to dispose of the cause.  The clerk's record shows no order severing Robert and Paula
Looney's claims.  Accordingly, there does not appear to be a final judgment disposing of all
claims and all parties from which an appeal can be properly prosecuted.  See Aldridge, 400
S.W.2d at 895; Cowan v. Moreno, 903 S.W.2d 119, 121 (Tex. App.--Austin 1995, no writ) (no
final judgment; appeal dismissed for want of jurisdiction).
	The parties were notified of this problem by letter dated February 17, 1998 and 
given the opportunity to tender any supplemental record containing documents which would show
that the judgment was final or tender any response showing how the judgment might be
appealable.  We  received no response. (2)
	We dismiss the appeal for want of jurisdiction.  Tex. R. App. P. 43(a).


Before Chief Justice Yeakel, Justices Aboussie and Jones

Appeal Dismissed for Want of Jurisdiction

Filed:  June 4, 1998

Do Not Publish
1.        Other appellees are:  Frank Douthitt, Steven Lee, Steven Moyick, Sherry Germany, Richard
Pena, the Honorable Virgil Mulanax, Roy Q. Minton, the Supreme Court of Texas, Chief Justice
Tom Phillips, Justice Raul Gonzales, Justice Nathan Hecht, Justice John Cornyn, Justice Craig
Enoch, Justice Rose Spector, Justice Priscilla Owen, Justice James Baker and Justice Greg Abbott. 
All individual appellees were sued in their individual and official capacities.
2.        We note that the clerk's record was checked out and signed for by Paula Looney on March
10, 1998.  A review of the record after its return shows that it